﻿149 .  It is a particular pleasure for me to express to you, Sir, on behalf of the Government of the People's Republic of Angola, our warmest congratulations on your election to the presidency of the thirty-eighth session of the General Assembly. Your election is a high tribute to your country, Panama, but it is also a reflection of your acknowledged remarkable diplomatic skill. We wish you the greatest success in carrying out your great responsibilities.
150.	Allow us to take this opportunity to convey to Mr. Imre Hollai our great appreciation for the far-sighted and dignified way in which he carried out his mandate from the very beginning of the thirty-seventh session.
151.	We should like also to reiterate our keen appreciation of the devotion of the Secretary-General to the fundamental principles of the United Nations and of his important contribution to the search for just solutions commensurate with the serious problems confronting the international community.
152.	The delegation of the People's Republic of Angola would like at this point to congratulate Saint Christopher and Nevis on its admission to membership of the United Nations.
153.	Each year, when a new session of the General Assembly is convened, we all come here to reaffirm our commitment to the noble purposes and principles of the Charter of the United Nations and to reiterate our devotion to the cause of freedom, peace, justice, democracy, solidarity, development and co-operation.
154.	At the beginning of their statements, the speakers —almost invariably—stress that the General Assembly session is taking place at a very critical moment, for the international situation has badly deteriorated, to the point of seriously threatening the survival of mankind.
155.	But it is undeniable that there is an ever-widening gap between fine words or good intentions and action. All of us merely repeat ourselves annually, thus putting to the test the tolerance, or resistance, of our auditors and the credibility of those who speak before this Assembly.
156.	On several occasions, from this very rostrum, we have made no secret of the deep concern of the Government of the People's Republic of Angola over the impotence or resignation of competent international bodies or their abdication of their responsibility to face up to the proliferation of hotbeds of tension, which are kindled, directly or indirectly, by the imperialist Powers.
157.	No one here can be unaware of the causes of and the agents responsible for this grim international picture. We repeat the question: how long will the peoples and Governments that cherish peace and justice have to wait before the existing United Nations bodies—which are adequate to the task—truly shoulder their responsibilities and firmly take the most effective measures, which they do indeed have at their disposal, against those who violate the fundamental principles of the Charter of the United Nations; against those who carry on colonial wars and foment all sorts of acts of aggression, direct or indirect, the victims being States that take independent, progressive positions; against those who engage in the economic plunder of underdeveloped countries and who persist in preventing the gradual reduction of the gap which exists between the rich or developed countries and the poor or underdeveloped countries; against those who deliberately hinder the serious efforts of the socialist countries and the progressive, democratic forces to achieve detente, general and complete disarmament, and a comprehensive prohibition of the manufacture and use of weapons of mass destruction, in particular nuclear weapons; against those who stimulate the arms race, thus ensuring fabulous profits for their military industries and leading to faster increases in military budgets and expenditures; against those who engage in an ever-increasing number of gigantic military manoeuvres which are intended to intimidate certain peoples or States, or even to carry out acts of aggression against them; against those who do not respect relevant resolutions or decisions of the General Assembly, the Security Council, the Non-Aligned Movement and the OAU; against those who undermine the authority of the Secretary-General and his efforts to carry out his great responsibilities by failing to provide him with all the means of which he has need; and against those who threaten international peace and security through military intervention and illegal occupation of territories, through interference in the internal affairs of other States and through a lack of respect for the principles of non-use of force and the settlement of disputes by means of negotiations?
158.	All these things, but especially the unbridled arms race and the threat of a nuclear war, involve huge expenditures, thus accelerating inflation, causing large budget deficits and further reducing the already decreasing volume of economic assistance to the underdeveloped countries. This has greatly contributed to the present economic crisis, which can be solved only by taking effective measures to establish the new international economic order advocated several years ago by the Movement of Non- Aligned Countries.
159.	Given this alarming situation, which clearly threatens the future of the peoples, and given the growing tragedy of the millions of human beings still deprived of their freedom and the right to choose their own destiny and without any means of resisting servitude, humiliation, tyranny, poverty, famine, ignorance and disease, it is imperative that at this session the General Assembly dedicate itself to the search for effective solutions to the problems afflicting mankind.
160.	We feel that the situation in southern Africa deserves the very special attention of this session of the General Assembly, in that we are witnessing a dangerous escalation of aggression by the racist, fascist Pretoria regime against the front-line countries, and especially against the People's Republic of Angola.
161.	The persistent efforts of the apartheid regime to increase its military potential and even to acquire an arsenal of nuclear weapons is one further proof of its sinister projects, which are designed to perpetuate colonialism in South Africa and deprive the overwhelming majority of the South African people of their freedom and their political, economic and social rights, so as to keep them subjected to the white minority; to maintain the illegal occupation of Namibia and to destabilize the front-line countries, employing for that purpose armed 
puppets. The complicity of certain Western countries and Israel with the South African regime in these areas, as well as the investments and economic assistance with which those countries provide South Africa, cannot help but encourage the Pretoria regime in its stubbornness and in its role of the policeman of imperialism.
162.	Everybody here knows that South African aggression against the People's Republic of Angola goes back to August 1975. Everybody knows too that South African troops invaded Angola several weeks before the proclamation of independence, which was scheduled for 11 November 1975. Everybody knows also that the racist and fascist Pretoria regime, encouraged by the militarist, warlike policy of the present United States Administration, put into operation a mysterious plan entitled  Operation Proteus , which resulted in a new invasion and the occupation since 23 August 1981 of a considerable area of the province of Cunene.
163.	To this day, reconnaissance flights, aerial bombardments, helicopter troop operations, land bombardments and attacks, mining operations and acts of sabotage against the Angolan economic infrastructure are gradually increasing. A certain number of villages are today either in ruins or are mere remnants of what they were in the past.
164.	The disturbing dimension of the escalation of South African acts of aggression has become even more clear through the attack on the village of Cangamba in the province of Moxico, 500 kilometres from the frontier with Namibia. Between 2 and 8 August, six battalions, made up of UNIT A   bands of South African commandos and of mercenaries, supported by heavy artillery, carried out several attacks against Cangamba, which is an important crossroads. None the less, the heroic resistance of our armed forces inflicted a crushing defeat on the enemy forces, who left behind 1,100 dead and much South African and NATO equipment.
165.	Following this defeat the Pretoria regime launched an air attack against the village of Cangamba, using a squadron of Mirage fighters and Canberra bombers, and completely destroyed the village.
166.	Faced with the escalation of the acts of aggression by the racist and fascist Pretoria regime against the People's Republic of Angola, the Angolan Government has alerted the competent international bodies to the seriousness of the situation and the unpredictable consequences. It is becoming clear to the Angolan Government that such acts of aggression constitute an integral part of collusion or a plot between certain Western Powers and the South African regime, closely associated with the puppet UNIT A bandits, aimed at the destabilization of the Angolan revolutionary process and the overthrow of the legitimate Government of the People's Republic of Angola. This would lead to the establishment of a neo- colonial regime in Angola, the annihilation of SWAPO and, consequently, the inevitable destruction of the Namibian independence process.
167.	Those plans are thus both serious and dangerous, and all this is largely due to the fact that the Angolan people, their Party and their Government have shown firm and unconditional solidarity with SWAPO and ANC in their struggle for national independence.
168.	It is appropriate to recall here that the General Assembly, in its resolution 36/121 A of 10 December 1981, declared that  the illegal occupation of Namibia by South Africa continues to constitute an act of aggression against the Namibian people and against the United Nations, which has direct responsibility for the Territory until independence . We should also recall that the
Seventh Conference of Heads of State or Government of Non-Aligned Countries in its Political Declaration
 strongly condemned the continued military ( pupation of part of Angolan territory by the South African racist troops in violation of the national sovereignty, independence and territorial integrity of the People's Republic of Angola. The Conference considered the occupation of Angolan territory as an act of aggression against the Movement of Non-Aligned Countries, demanded the immediate and unconditional withdrawal of South African troops from Angolan territory and decided to increase support for and solidarity with the people and Government of Angola in order to consolidate Angola's national independence, and safeguard its sovereignty and territorial integrity. 
To the extent that these two international bodies consider aggression to have been committed against them by South Africa, an adequate retort is called for. None the less, and in all honesty, it must be agreed that in spite of the legitimacy, the firmness and the scope of such positions, they have remained a dead letter as far as the overwhelming majority of the Members of the United Nations are concerned.
169.	And so it seems to us unjust and a bitter irony that because of the selfish interests of some and the passivity or unjustified indifference of others, the heroic Angolan people are being left almost alone to bear the high cost of solidarity with the Namibian people, reflected in the loss of more than 10,000 lives, thousands of mutilated and handicapped, and hundreds of thousands of people displaced from their homes. It is also reflected in $10 billion in material damages caused by the criminal aggressions carried out by the racist and Fascist Pretoria regime since 1975.
170.	None the less, the Angolan Government ventures once again to express the hope at this critical time for the People's Republic of Angola that each Member State of the United Nations will assume its responsibilities and meet its commitments, if only to maintain the credibility of this international body. Therefore, we appeal to each Member of the Organization to lend, as an emergency measure, either individually or collectively, all the material and financial assistance the People's Republic of Angola needs. We also request an intensive and permanent national and international campaign for the immediate and unconditional withdrawal of South African troops from Angolan territory. We would also ask for all forms of pressure to be exerted on the Pretoria regime as well as on its  friends and allies , including mandatory global sanctions, which have often been recommended but never enforced due to the opposition, of the Western Powers, so that its illegal occupation of Namibia may be ended. We also request that resolution 435 (1978) of the Security Council be enforced without further delay.
171.	Five years have elapsed since the Security Council adopted resolution 435 (1978). In its resolution 532 (1983), the Council decided  to mandate the Secretary- General to undertake consultations with the parties to the proposed cease-fire, with a view to securing the speedy implementation of [Security Council] resolution 435 (1978) .
172.	In discharging his mandate, the Secretary-General made known to all of us his further report concerning the implementation of Security Council resolutions 435 (1978) and 439 (1978) concerning the question of Namibia, which will certainly be submitted to the Security Council for its assessment in a meeting to be held shortly. 

173.	However, is it not surprising and perhaps significant that during this session of the General Assembly only one of the members of the so-called contact group- Canada—-has taken a stand on the Namibian question, especially when this was the subject of a detailed report by the Secretary-General? In this context, we take the liberty of making known to all Members an excerpt from an important statement made by President Jos6 Eduardo dos Santos, during a public meeting on the occasion of the arrival in Angola of the Secretary-General, in which he firmly reiterated, without any ambiguity whatsoever, the official position of MP LA,  the party of the workers and of the Government of the People's Republic of Angola:
 We do not agree with the idea that there should be a demand for the withdrawal of Cuban forces from Angola. They are there because their presence was requested by the sovereign Government of Angola. What is needed is a demand for the immediate and unconditional withdrawal of the racist South African troops occupying part of our territory in the south of Angola.
 All those who seek to establish a link or parallelism between the independence of Namibia and the presence of Cuban forces in Angola are not our friends. They are our enemies, because they want to allow the South African troops, which are already occupying part of our territory, to march on towards Luanda and to do so without meeting the slightest resistance.
 We are prepared to continue to fight and to continue to undertake diplomatic actions for a just solution to the problems in southern Africa. And once again, I reaffirm here the position of our vanguard party and of our Government:
 The first requirement is the immediate and unconditional withdrawal of South African troops occupying this territory; secondly, resolution 435 (1978) of the Security Council must be speedily implemented in order to steer Namibia to real independence; thirdly, South Africa's attacks on Angola must cease; fourthly, all logistical and military support given to the gangs of UNITA puppets terrorizing our towns must cease.
 Only if these conditions are observed will Angola be prepared to discuss with Cuba the new timetable for the gradual withdrawal of Cuban forces from Angola which are guaranteeing its security. 
In this connection, it should be emphasized that this is the official position. Therefore, there is no other position, as claimed by some.
174.	We should now like to restate the position of the People's Republic of Angola on a certain number of specific political issues which are continuing to disturb international relations and to threaten world peace and security.
175.	The people of Chad are today embroiled in a bloody fratricidal war. Chad must be spared from foreign intervention so that the people can decide without constraint or hindrance how best to solve their problem in keeping with the efforts of the OAU.
176.	The solution to the conflict between POLISARIO   and the Kingdom of Morocco resides in the implementation of the resolution on the Western Sahara adopted at the nineteenth session of the Assembly of Heads of State and Government of the Organization of African Unity. It is regrettable that the Kingdom of Morocco refuse   to follow the path of direct negotiation. It thus shows   n- tempt for the sovereign decision of the Heads of State and Government of Africa. It is thus responsible for the failure of the meetings of the Implementation Committee and for the consequences of the worsening of the conflict. We reiterate our militant solidarity with the heroic Saharan people and its sole and legitimate representative, POLISARIO.
177.	We reaffirm our steadfast solidarity with the valiant Palestinian people and its legitimate representative, the PLO, in the continuation of its struggle to recover its usurped land and to establish an independent State. Furthermore, we reiterate our support for the Declaration and the Programme of Action adopted by the International Conference on the Question of Palestine, held at Geneva from 29 August to 7 September 1983. Once again we call for the unconditional withdrawal of Israel from the Arab territories occupied since 1967, including Jerusalem, and we commend the efforts of the Lebanese people to secure their unity, sovereignty and territorial integrity.
178.	After eight years of armed struggle, the people of East Timor is still continuing with determination and courage its resistance to Indonesian occupation. Given the defeats inflicted on its army as a result of the scope of the political and military action of the FRETILIN fighters, the Indonesian Government was forced to seek a meeting with the leaders of FRETILIN. That meeting took place from 20 to 23 March 1983, in the free territory of East Timor. During those talks a cease-fire was arranged in order to create a climate favourable for formal negotiations, which were to be held subsequently under the auspices of the Secretary-General and with the participation of representatives of Portugal, the former administering Power.
179.	On that occasion, the delegation of FRETILIN presented to the Indonesian delegation the following conditions: first, the unconditional withdrawal of Indonesian occupation forces from East Timor; secondly, the presence of a United Nations multinational force to replace Indonesian troops during the period of transition; thirdly, the forces of FRETILIN to remain in the regions which they controlled in order to keep the people free from any pressure; fourthly, a referendum supervised by the United Nations in order to determine the wishes of the people of East Timor.
180.	Unfortunately, it must be noted that the Indonesian Government did not respect its undertakings following the cease-fire, because it did not wish to inform the Secretary-General of the results of the talks. Instead it chose to try to go back on those talks and to reduce them to an offer of amnesty to FRETILIN. Furthermore, starting on 17 August, it launched a major military offensive in order to try to crush the heroic resistance of the people of East Timor.
181.	It is difficult to imagine that a certain number of States members of the Non-Aligned Movement, States that should be identified with the struggle of that valiant people if only out of respect for the fundamental principles of non-alignment, are in fact remaining indifferent to the genocide which is being carried out against the people of East Timor. And the United Nations cannot shirk its responsibilities with respect to that serious problem. Our solidarity is a vital duty.
182.	The central region of Latin America has experienced extremely disturbing developments as a result of threats and military intervention by the United States Government, particularly in Nicaragua and El Salvador. It is necessary to seek peace in the region through a negotiated political solution. To that end, we support the six-point position of the Government of Nicaragua as well as the efforts of the Contadora Group. In order to have peace in Central America, there must be peace 
in El Salvador and aggression against Nicaragua and EI Salvador must end. We reaffirm our militant solidarity with the Farabundo Marti National Liberation Front and the Revolutionary Democratic Front, the sole, legitimate representatives of the Salvadoran people.
183.	We renew our steadfast support for the Cuban revolution and we denounce acts of aggression and threats perpetrated against the Cuban people. We reiterate our feelings of solidarity with the peoples of Panama, Grenada, Chile, Uruguay, Suriname and Puerto Rico in their just struggles for their national interests, independence and territorial integrity.
184.	We reaffirm our support for finding a solution to the border dispute between Guyana and Venezuela through bilateral negotiations. Furthermore, and in keeping with resolutions of the General Assembly, we express the hope that there can be an immediate beginning of negotiations between the United Kingdom and Argentina for the return to Argentina of the Malvinas, South Georgia and Sandvrk islands. At the same time, we must express our deep concern at the decision taken by the British Government to establish a military base in the Malvinas Islands, since such action would constitute a further obstacle to negotiations and a new source of tension.
185.	We also reaffirm our support for the efforts of the Indo-Chinese countries to secure peace and stability in South-East Asia, without foreign intervention, and for a continuation of constructive dialogue between the parties to the conflict. However, we consider it deplorable and almost inconceivable that the Kampuchean people should not yet be represented at the United Nations by the Government of the People's Republic of Kampuchea. This is an injustice, which must be corrected.
186.	We reiterate our solidarity with the just cause of the people of the Democratic People's Republic of Korea, in their aims of bringing about a peaceful reunification of the country without outside interference and of securing the withdrawal of United States troops from the southern part of the Korean territory.
187.	Furthermore, we reaffirm our support for the position taken and the efforts made by the Democratic Republic of Afghanistan in the search for a normalization, through negotiation, of the situation prevailing in and around that country.
188.	We also reiterate our complete solidarity with the people and Government of Cyprus and we support their efforts to preserve their independence, sovereignty, territorial integrity, unity and non-alignment.
189.	Once again we urgently appeal to the Governments of Iraq and Iran to end their war and to find a negotiated solution to the dispute between them.
190.	It is deplorable that the Angolan Government finds itself still compelled to devote the bulk of its human and material resources to the defence of its independence, sovereignty and territorial integrity. The undeclared war imposed on us by the racist and fascist South African regime must cease.
191.	The Angolan people longs for peace. It has never attacked anyone in the past and it never will. It merely wishes to live in peace and to work to build a future of progress and happiness within a just society of its own free choosing. The struggle continues, and victory is certain.

